                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No.: 17-105 (DSD/ECW)

Claire Jean Lee,

                 Plaintiff,

v.                                                       ORDER

Fairview Health Services; and
Fairview Southdale Hospital,

                 Defendants.



     Claire Jean Lee, 10101 Lyndale Avenue South, Apartment 219,
     Bloomington, MN 55420, plaintiff pro se.


     Jennifer M. Waterworth, Esq. Gislason & Hunter, LLP, 701 Xenia
     Avenue South, Suite 500, Minneapolis, MN 55416, counsel for
     defendants.


     This matter is before the court upon the motion for summary

judgment   by   defendants    Fairview   Health   Services   and   Fairview

Southdale Hospital (collectively Fairview).         Based on a review of

the file, record, and proceedings herein, and for the following

reasons, the court grants the motion.



                                BACKGROUND

     This disability dispute arises out of pro se plaintiff Claire

Jee Lee’s treatment at the Fairview emergency room (ER) on January

10-11, 2015.1



     1
        Lee had been treated at the Fairview ER before this visit
as well. Am. Compl. ¶ 7.
      Lee suffers from schizoaffective disorder - bipolar type,

panic disorder, obsessive compulsive disorder, generalized anxiety

disorder, and a hearing impairment.                  Am. Compl. ¶ 3.       On January

10, 2015, at 10:31 p.m., Lee went to the Fairview ER complaining of

abdominal pain.      Waterworth Aff. Ex. 1.               Lee was examined by Dr.

Todd Joing.    Id.    Dr. Joing ordered lab testing, which showed no

abnormalities requiring immediate treatment.                      Id.         Dr. Joing

explained    the   results      to    Lee,     and    referred    her    to    Fairview

gastroenterologist Dr. Cynthia Sherman for follow-up treatment and

provided her with medication instructions.                  Id.

      Lee   then   asked   to    speak       with     a   licensed   social      worker

regarding her fear of taking medications.                   Id.   At 2:00 a.m., on

January 11, Jane Hansen, MSW, LICSW, arrived to speak with Lee.

Id.   Lee told Hansen that the last time she was treated at the

Fairview ER, it took fifty-three minutes before she was triaged.

Id.   Lee also stated that during her last visit, three Fariview

nurses made up a story that she refused to leave, and she was still

upset with how she was treated.              Id.

      Hansen told Lee that she could bring her concerns regarding

her last visit to the Fairview patient experience representative or

the nursing supervisor.          Id.       Hansen also informed Lee that she

could assist Lee with any mental health concerns she may have. Id.

Lee then became upset and raised her voice.                    Id.      The interview

ended shortly thereafter.            Id.


                                           2
      At 2:25 a.m., Lee was seen by Nurse Tia Scholla.                 Id.    Lee

told Scholla that she wanted to talk with a licensed social worker

regarding her fear of taking antibiotics and about her father’s

recent death.    Id.

      At 3:35 a.m., Hansen returned to examine Lee and asked her if

she would like an assessment.        Id.   Lee refused because she was not

satisfied with her previous interaction with Hansen.             Lee Dep. at

101:8-18. Lee stated that she preferred waiting until 8:00 a.m. to

see another social worker and asked to stay overnight.            Waterworth

Aff. Ex. 1.

      Dr. Joing concluded that Lee did not meet the criteria for a

behavioral health hold, and officially discharged her at 4:12 a.m.

Id.    Lee was advised that she could return to Fairview for

re-evaluation as needed.       Id.

      At 5:28 a.m., Lee returned to the Fairview ER triage desk and

asked to speak with Scholla.         Id.   Lee asked Scholla why she had

printed her discharge paperwork prior to her speaking with Hansen.

Id.       Lee stated that the time on her discharge paperwork was

evidence that Fairview intended to discharge her before she spoke

with Hansen. Id.       Lee also complained that Hansen did not properly

evaluate her.      Id.      Scholla told Lee that Fairview did not

discharge her without properly evaluating her needs.             Id.    Scholla

also assured Lee that had she met the appropriate criteria for

further    treatment,    her   discharge     paperwork   would    have       been


                                      3
shredded,     and       her   providers     would     have    continued    with   an

appropriate plan of care.2            Id.       Lee spent the remainder of the

morning in the Fairview ER waiting room.                Id.

     At 7:49 a.m., Lee was re-admitted to the Fairview ER.                        Id.

She stated that she was there to have a psychiatric evaluation and

for abdominal pain.           Id.   Lee asked to review her medical records

and to use the phone to raise a complaint about her medical

treatment.     Id.      Lee stated that she needed to use the phone so she

could contact Joanna Roberson, a former Fairview employee.                        Id.

Eventually, Lee’s phone was removed from the room by Fairview staff

because     Lee   made    repeated    calls      to   the    Fairview   psychiatric

department.       Id.     Lee stated that she made the calls to Roberson

because she was concerned that Fairview staff would call the

police.3    Lee Dep. at 106:6-107:5.

     Lee was then re-examined by Dr. Randall Steinman.                    Waterworth

Aff. Ex. 1.          Dr. Steinman noted that Lee was discharged that

morning with improvement in her symptoms and was referred to

Fairview gastroenterology for follow-up treatment.                        Id.     Dr.

Steinman also concluded that Lee’s lab work that morning was

unremarkable except for slightly elevated creatinine.                      Id.    Dr.

Steinman further noted that Lee had three negative abdominal


     2
        Lee admitted that she has no firsthand knowledge that
Scholla’s explanation was untrue. Lee Dep. at 99:22-100:4.
     3
           Fairview did not call the police.                Lee Dep. at 104:18-23.


                                            4
ultrasounds in the last year and a negative pelvis ultrasound. Id.

Dr. Steinman concluded that Lee did not have symptoms requiring

surgical intervention.    Id.

      Dr. Steinman told Lee that she should try carafate and

follow-up with the gastroenterologist. Id.            Lee declined a second

social worker exam, and asked to speak with the nursing supervisor.

Lee Dep. at 115:20-116:12.

      The nursing supervisor briefly talked with Lee and advised her

that Dr. Steinman was discharging her. Waterworth Aff. Ex. 1. The

nursing supervisor instructed Lee to schedule an appointment with

Fairview gastroenterology.       Id.       Lee was discharged at 9:12 a.m.

Id.   Her discharge diagnoses were epigastric pain, schizoaffective

disorder, unspecified condition, renal insufficiency, and chronic

abdominal pain.     Id.   Lee was escorted to the Fairview patient

parking area by security.     Id.

      Lee commenced this action on January 10, 2017.             On June 6,

2017, Lee filed an amended complaint alleging violations of Title

III   of    the   Americans     with       Disabilities   Act   (ADA),   the

Rehabilitation Act of 1973, the Emergency Medical Treatment and

Active Labor Act (EMTALA),the Minnesota Government Data Practices

Act (MGDPA), and for intentional infliction of emotional distress

(IIED).    Lee seeks a declaratory judgment, injunctive relief, and

compensatory damages.     Fairview now moves for summary judgment.

Lee did not file a response to the instant motion nor did she


                                       5
attend the hearing.4



                             DISCUSSION

I.   Standard of Review

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”    Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).   A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.    See

id. at 252 (“The mere existence of a scintilla of evidence in

support of the plaintiff’s position will be insufficient ....”).

     On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.    The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings but must set forth specific

facts sufficient to raise a genuine issue for trial.   Celotex, 477

U.S. at 324.    A party asserting that a genuine dispute exists - or

cannot exist - about a material fact must cite “particular parts of

materials in the record.”      Fed. R. Civ. P. 56(c)(1)(A).     If a



     4
        Lee was given an enlargement of time to file a response.
ECF No. 153.

                                  6
plaintiff cannot support each essential element of a claim, the

court must grant summary judgment because a complete failure of

proof regarding an essential element necessarily renders all other

facts immaterial.     Celotex, 477 U.S. at 322-23.

      Even   where,   as   here,   a   motion   for   summary   judgment   is

unopposed, the court still must determine that the moving party is

entitled to judgment as a matter of law. Interstate Power Co. v.

Kansas City Power & Light Co., 992 F.2d 804, 807 (8th Cir. 1993).

It is nonmovant’s responsibility, however, to “set forth specific

facts showing that there is a genuine issue for trial.” Stroeder v.

Smith, No. 10-4115, 2013 WL 354112, at *3 (D. Minn. Jan. 3,

2013)(citation omitted) report and recommendation adopted, No. 10-

4115, 2013 WL 354203 (D. Minn. Jan. 29, 2013).            The court is not

required to “scour the record to determine whether there are issues

of fact that preclude summary judgment.” Id.; see also Satcher v.

Univ. of Ark. at Pine Bluff Bd. of Trs., 558 F.3d 731, 735 (8th

Cir. 2009) (stating that where summary judgment was unopposed,

“[i]t was not the District Court's responsibility to sift through

the record to see if, perhaps, there was an issue of fact.”).

II.   ADA and Rehabilitation Act

      Lee claims that Fairview retaliated against her and failed

to reasonably accommodate her disability in violation of the ADA

and the Rehabilitation Act.        The court disagrees.

      Title III of the “ADA proscribes discrimination in places of


                                       7
public accommodation against persons with disabilities.”                   Stenger

v. Franco, 228 F.3d 889, 892 (8th Cir. 2000).                 The Rehabilitation

Act    provides     that   no    “otherwise     qualified     individual    with       a

disability in the United States ... shall, solely by reason of

[her] disability, be excluded from the participation in, be denied

benefits of, or be subject to discrimination under any program or

activity receiving Federal financial assistance[.]”                   29 U.S.C.

§ 794(a).

       Lee must show that Fairview “was deliberately indifferent to

the rights secured to her by the ADA and Rehabilitation Act in

order to recover compensatory damages.”               Meagley v. City of Little

Rock, 639 F.3d 384, 389 (8th Cir. 2011).              “In the absence of direct

evidence of discrimination [the court] analyze[s] discrimination

and retaliation claims” under the ADA and the Rehabilitation Act

pursuant to the “burden-shifting framework announced in McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973).” Mershon v. St. Louis

Univ., 442 F.3d 1069, 1074 (8th Cir. 2006).              “[C]laims for failure

to    accommodate    are   analyzed     under    a    modified    burden-shifting

analysis, because a discriminatory intent is not an issue.”                      Id.

       “To   establish     a    prima   facie    case   ...   a   plaintiff      must

demonstrate (1) that [she] engaged in a statutorily protected

activity, (2) that an adverse action was taken against [her], and

(3)    a   causal   connection       between    the   adverse     action   and    the

protected activity.”           Id.   (internal citation omitted).          “If this


                                          8
prima    facie   showing   is   made,      the    burden    then   shifts   to   the

defendant to proffer a legitimate nondiscriminatory reason for the

adverse action.”     Id.   “The burden of production then shifts back

to the plaintiff to show that the defendant’s reason is a pretext

for discrimination.” Id. (internal citation omitted). A plaintiff

“at all times retains the burden of persuading the trier of fact

that [s]he has been the victim of illegal discrimination due to

[her] disability.”     Fenney v. Dakota, Minn. & E. R. Co., 327 F.3d

707, 712 (8th Cir. 2003).

        Lee has not established a prima facie case because she has not

shown that she suffered any adverse action.                The record shows that

she   was   twice   treated     at   the       Fairview    ER   within   hours   and

discharged with follow-up instructions only after the treating

physicians conducted lab testing, reviewed her medical history,

examined her physically, and provided medication instructions.                   In

addition, Lee was provided several opportunities to talk with a

licensed Fairview social worker. The record does not show that Lee

was provided care or treatment inconsistent with other similarly

situated patients.     Indeed, Lee offers no evidence that she made

any specific requests for accommodation or that those requests were

denied.     Lee has not shown that Fairview either retaliated against

her or failed to accommodate her disability in violation of the ADA

and Rehabilitation Act.          As a result, Fairview is entitled to

judgment as a matter of law on these claims.


                                           9
II.    EMTALA

       Lee    claims   that    Fairview    violated   EMTALA.   The    court

disagrees.

       EMTALA requires that health care provides medically screen and

stabilize patients seeking emergency treatment.            42 U.S.C.

§ 1395dd(a)-(b).       “EMTALA imposes only a limited duty on hospitals

with emergency rooms.           It is not a substitute for state-law

malpractice actions.          It does not guarantee proper diagnosis or

provide a federal remedy for medical negligence.”               Summers v.

Baptist Med. Cen. Arkadelphia, 91 F.3d 1132, 1136 (8th Cir. 1996).

“[T]he purpose of the statute was to address a distinct and rather

narrow problem—the dumping of uninsured, underinsured, or indigent

patients by hospitals who did not want to treat them.”             Id.    “A

patient is dumped when he or she is shunted off by one hospital to

another, the second one being, for example, a so-called charity

institution.”      Id.    Accordingly, “[p]atients are entitled under

EMTALA ... to be treated as other similarly situated patients are

treated, within the hospital’s capabilities.              It is up to the

hospital itself to determine what its screening procedures will

be.”    Id.

       Lee has not established that Fairview failed to provide her

with a proper screening.        In fact, the record shows that Fairview:

admitted her as an emergency patient on two occasions, within

hours; conducted two physical examinations; ordered lab testing,


                                      10
which the treating physicians concluded were unremarkable; reviewed

her medical history; and provided her with instructions regarding

recommended medications.       Fairview also provided a licensed social

worker when requested by Lee.         Further, to the extent Lee’s health

required stabilization or a stabilization assessment, the record

does not show that Fairview failed to do so.                Rather, Dr. Steinman

concluded that Lee’s symptoms had improved since her arrival to the

ER and that no emergency treatment was medically necessary.

       And again, Lee offers no evidence that she was treated

differently than other similarly situated patients or that Fairview

breached any protocols in treating her.               As a result, Lee’s EMTALA

claim also fails.

III.   MGDPA

       MGDPA     “regulates    the      collection,         creation,     storage,

maintenance,     dissemination,      and     access    to   government    data   in

government entities.”         Minn. Stat.       § 13.01, subdiv. 3.          Under

“MGDPA,    all    government     data      collected,       created,     received,

maintained or disseminated by a government entity shall be public

unless classified by statute, or temporary classification pursuant

to section 13.06, or federal law, as nonpublic or protected

nonpublic, or with respect to data on individuals, as private or

confidential.”      Minn. Joint Underwriting Ass’n v. Star Tribune

Media Co., LLC., 862 N.W.2d 62, 65 (Minn. 2015).                 “MGDPA defines

government entity as a state agency, statewide system, or political


                                        11
subdivision.     In turn, state agency is defined as the state, the

University of Minnesota, and any office, officer, department,

division, bureau, board, commission, authority, district or agency

of the state.”     Id.     (internal citations omitted).

        Lee offers no evidence that Fairview is a state agency,

statewide system, or political subdivision under MGDPA.          As such,

Fairview is not a government entity under the statute.         Fairview’s

participation in the Medicaid and Medicare programs does not affect

that conclusion. See, e.g., Alexander v. Pathfinder, 189 F.3d 735,

740 (8th Cir. 1999 (holding that private corporations’ acceptance

of “Medicaid funds does not convert [them] into a state actor.”).

As a result, Lee’s MGDPA claims fails.

IV.   IIED

        “To sustain a claim of IIED, the alleged behavior must be so

extreme as to be ‘utterly intolerable to a civilized community’ or

‘so severe that no reasonable person can be expected to endure

it.’”    Onyiah v. St. Cloud State Univ., 665 F. Supp. 2d 948, 970-71

(D. Minn. 2009) (quoting Strauss v. Thorne, 490 N.W.2d 908, 913

(Minn. Ct. App. 1992) (citing Hubbard v. United Press Int’l, Inc.,

330 N.W.2d 428, 438-39 (Minn. 1983)). “Liability for IIED does not

extend     to   insults,    indignities,   threats,    annoyances,   petty

oppressions, or other trivialities.”          Id.     (internal quotation

omitted).

        Fairview’s conduct falls far short of this standard.     Fairview


                                     12
twice medically treated Lee and permitted her to spend the entire

night and morning in its lobby, without incident. In addition, Lee

was permitted to use the phone when admitted and given access to

licensed Fairview social workers.             Though Lee appears to be

dissatisfied   with   her   experience   at    Fairview,   she   offers   no

evidence that she suffered a severe or egregious indignity or that

Fairview’s conduct was utterly intolerable.          As a result, Lee’s

IIED claim fails.



                               CONCLUSION

      Accordingly, based on the above, IT IS HEREBY ORDERED that:

      1.   The motion for summary judgment [ECF No. 122] is granted;

and

      2.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 12, 2019


                                         s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court




                                   13
